Order modified as follows: Striking out the first ordering paragraph; striking from the paragraph following the words “ and any and all other papers, books, records or documents; ” striking out of the following paragraph the words “ and any and all other papers, books, records, or documents.” As so modified the order is affirmed, without costs. Discovery to be had at Special Term, Part 2, on five days’ notice. The court at Special Term will control and regulate the use, examination, inspection and copying of books and papers so that no improper use may be made thereof to the detriment of the defendants. (Bell v. Gilbert Paper Co., 117 Misc. 610; affd., 201 App. Div. 867, 868, 870; Wertheim v. Grombecker, 229 id. 16, 17.) Lazansky, P. J., Young, Kapper, CarsweE and Davis, JJ., concur.